Citation Nr: 0804859	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  90-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to December 
1980, and from May 1983 to February 1987.  He died in early 
1989.  The appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1989 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the above claim.  This matter was 
previously before on seven prior occasions, wherein it was 
remanded for additional development.  

In July 2004, the Board denied the appellant's claim of 
service connection for the cause of the veteran's death.  The 
appellant appealed the Board's July 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in an April 2005 order granted the parties' joint 
motion for remand, vacating the Board's July 2004 decision 
and remanding the case for compliance with the terms of the 
joint motion.

When this case was most recently before the Board in October 
2005, it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

As noted above, this case was previously remanded in April 
2005.  At that time, the Board directed the RO/AMC to 
determine whether there was a medical clinic at Babenhausen, 
Germany, in existence at the time of the veteran's periods of 
service, and to determine whether his military medical 
records were located there.  If they had been moved to 
another facility, that location should also have been 
searched for the veteran's military medical records.  While 
there is evidence of record that the such records were sought 
by the appellant's representative by email in December 2006, 
there is no evidence of record that the RO/AMC endeavored to 
obtain the evidence as directed by the Board in its April 
2005 Remand.  It appears that the RO/AMC relied primarily on 
the findings of the appellant's representative, without 
conducting its own independent inquiry.  In this regard, the 
Court has indicated that a remand by the Board confers, as a 
matter of law, the right to compliance with the remand 
orders.  The Court has further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, in 
order to comply with the Board's previous April 2005 Remand, 
the RO/AMC is directed to reinstate its efforts to obtain the 
above information as previously directed by the Board.

In its April 2005 Remand, the Board also instructed the RO to 
inquire whether the veteran's military medical records were 
located at the United States Army Medical Corps or the 
National Archives and Records Administration.  It does not 
appear that this has been undertaken by the RO/AMC.  As such, 
in order to comply with the Board's previous April 2005 
Remand, the RO/AMC is directed to reinstate its efforts to 
obtain the above information as previously directed by the 
Board.  See Stegall, 11 Vet. App. at 271.

Additionally, review of the veteran's service medical records 
reveals that during service, in May 1973, his blood pressure 
reading was 138/88.  In May 1982, his blood pressure reading 
was 156/86.  

The veteran's Certificate of Death shows that the cause of 
death was occlusive coronary artery disease due to (or as a 
consequence of) coronary arteriosclerosis.  Listed as a 
significant condition contributing to death was hypertension. 

A letter from A. Wilson, a licensed practical nurse, dated in 
April 1996, shows that it was indicated that she had the 
veteran's blood pressure readings in 1979.  She reported that 
he had an extremely high reading with the systolic reading 
above 170, and the diastolic reading above 100.  She 
indicated that she had told him that he had an extreme case 
of hypertension which could threaten his health and could be 
fatal if left untreated.

As this matter is being remanded as set forth above, the 
Board finds that a medical opinion should be obtained by an 
appropriate VA cardiologist in order to determine whether the 
veteran had manifestations of the onset of hypertension 
during his period of active service.  The opinion should 
consider the aforestated blood pressure readings during 
service and the April 1996 opinion of A. Wilson, and in 
relation to the eventual cause of death of the veteran.  
Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim. 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992). 

Finally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, which includes a claim 
of service connection for the cause of the veteran's death, 
38 U.S.C.A. § 5103(a) notice must be tailored to a claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-353 (2007).  As such, 
additional notice is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should sent the appellant a 
letter that informs her of the information 
and evidence necessary to substantiate her 
claim, including an explanation of the 
evidence and information required to 
substantiate a DIC claim based on either a 
previously service-connected condition or 
on a condition not yet service connected; 
informs her about what evidence, if any, 
she is to submit; informs her about what 
evidence VA will obtain with respect to 
her claim; asks her to submit any evidence 
in her possession which pertains to her 
claim; informs her how effective dates and 
disability ratings are formulated; and 
informs her about the conditions for which 
the veteran was service connected at the 
time of his death.

2.  The RO/AMC should determine whether 
there was a medical clinic at Babenhausen, 
Germany, in existence at the time of the 
veteran's periods of service, and 
determine whether his military medical 
records are located there.  If they had 
been moved to another facility, that 
location should also be searched for the 
veteran's military medical records.  If 
the information cannot be determined or if 
negative information is produced, it must 
be so indicated in the veteran's claims 
file.

3.  The RO/AMC should determine whether 
the veteran's military medical records are 
located at the United States Army Medical 
Corps and at the National Archives and 
Records Administration.  If no records are 
located at either of those facilities, 
that should be documented in the veteran's 
claims file.

4.  After the foregoing development has 
been completed, the RO/AMC should have the 
veteran's claims file reviewed by an 
appropriate VA examiner.  The examiner 
must opine as to the onset and etiology of 
the veteran's hypertension.  The examiner 
should state whether it is at least as 
likely as not that the veteran had early 
manifestations of hypertension during his 
period of active service, and, if not, 
whether his post-service hypertension is 
otherwise related to any in-service 
disease or injury.  He or she must also 
state whether it was at least as likely as 
not that the veteran developed 
hypertension within one year of his 
discharge from active duty.  In providing 
these opinions, the examiner must 
specifically discuss the April 1996 
opinion of A. Wilson.  All opinions, 
accompanied by a complete rationale, must 
set forth in a legible report.

5.  The RO/AMC shall then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  The Board reiterates 
that it is obligated by law to ensure that 
the RO/AMC  complies with its directives, 
as well as those of the appellate courts.  
If the appeal is returned to Board without 
compliance of the remand directives by the 
RO/AMC, or the RO otherwise having 
jurisdiction of the claims folder, another 
remand will likely result.  Stegall, 11 
Vet. App. at 271.

5.  The RO/AMC will readjudicate the 
appellant's claim  for service connection 
for the cause of the veteran's death. If 
the benefit sought on appeal remains 
denied, provide the veteran and his 
representative with a Supplemental 
Statement of the Case which contains 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

